Citation Nr: 0603626	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for prostate cancer and 
diabetes mellitus with hypertension and impotence, claimed as 
due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969, to include service on Guam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts is that the disabilities at issue are 
causally related to herbicide exposure during his service of 
Guam.  The veteran does not contend, nor does the evidence 
show, that he served in the Republic of Vietnam.  

The veteran reports being exposed to herbicides while serving 
in the Air Force on Guam.  In support of his claim, he has 
submitted numerous documents, some of which appear to address 
the question of exposure to herbicides in Guam.  However, the 
documents submitted by the veteran do not appear to show any 
final conclusions of any military or medical studies.  

The Board notes that generally, only veterans who served in 
the Republic of Vietnam are granted presumptive service 
connection for certain disabilities, to include prostate 
cancer and diabetes mellitus, based on exposure to 
herbicides.  
38 C.F.R. §§ 3.307 (a)(6)(iii); 3.309(e).  

Although the evidence submitted by the veteran regarding 
possible exposure to herbicides is not conclusive, it does 
appear to be sufficient to warrant further development to 
ascertain whether or not the veteran was exposed to 
herbicides during service.  

The Board believes that such action is necessary to fully 
meet the duty to assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps in 
order to attempt to obtain any information 
addressing the question of herbicide usage 
on Guam during the period of service.  
Possible contacts include the Chief, Air 
Force Health Studies, Agent Orange, or the 
U. S. Army and Joint Services Records 
Research Center (JSRRC).  

2.  The RO should schedule the veteran for a 
VA examination to determine the nature and 
likely etiology of the claimed prostate 
cancer and diabetes mellitus.  The claims 
file should be made available to such 
examiner(s) for review in connection with 
the examinations.  After reviewing the 
claims file and examining the veteran, the 
appropriate examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that either the prostate cancer or diabetes 
mellitus are due to any event or incident of 
the veteran's period of active service.  

3.  After completion of the above, the RO 
should review the record and determine if 
the benefits sought can be granted.  The 
veteran should be furnished with an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

